Title: Thomas Jefferson to Thomas Cooper, 8 March 1820
From: Jefferson, Thomas
To: Cooper, Thomas


					
						Dear Sir
						
							Monticello
							Mar. 8. 20.
						
					
					Your favor of Feb. 10. came to my hands on the 27th and expecting a consultation with 2. of my colleagues I postponed answering until that should have taken place. Your pavilion is finished except plaistering and painting. the former will require all this month, from the variableness of the season. the house joiner asks a fortnight after removal of the rubbish of the plaisterer to hang his doors and windows, which are ready, & the glazing also done. the painting will then take a fortnight, so that we believe of a certainty all will be ready by the 1st day of May, on which day also we shall be ready to answer your draught for 1500.D but I have said to mr Vaughan that on the very day on which the house is actually ready, I will send to mrs Cooper the information which will reach her in 6. days, so that she may time her removal with certainty.   you ask if we shall want you Feb. 1. 1820 1821? this needs some detail. our institution had gained so much on the publick mind that we had counted with confidence on an aid from the legislature at their late session which would have enabled us to finish all our buildings this year, and get our professors into place by Feb. next. the Senate voted us 80,000.D with a single dissenting voice only. it went to the other house was referred to a committee, who reported favorably and unanimously, and was lost in that house by of nearly 200. by a majority of 8. only. they authorised us to borrow on the credit of our own funds 60.M. D. this helps us but little:  as their refusing the 80 M. was unquestionably occasioned by the  default of their treasurer for 120,000 D. then recently made known. no doubt is entertained by any one that they will make us the gift at their next session. but this malencontre of the Treasurer’s default at so critical a moment will, in my opinion have the unfortunate effect of delaying the opening the institution another year, say to Feb. 1822. for the importance of finishing our buildings before we engage professors, will disable us from till the next year from procuring & getting them into place. this will suspend our readiness for you another year, during which however you will be free to take up your residence here or elsewhere on such arrangements as will be agreeable to yourself. these things will recieve their authoritative consideration at our periodical meeting on the 3d of April, after which if any thing interesting to you takes place, you shall hear from me. for the present accept the assurance of my friendship & respect.
					
						
							Th: Jefferson
						
					
				